TOWNSEND, District Judge
(orally). These cases raise the question whether the tariff act of July 24, 1897, commonly known as the “Dingley Act,” became effective at the precise time in the day on which it was signed by the president or at the beginning of sai,d day. The various questions involved have been exhaustively pre*201seated in tlie arguments and briefs of counsel, and have been carefully considered and examined. The opinion of tlie board of general appraisers reversing the action of the collector contains a full' statement of the facts and an admirable discussion of the questions of law, and the decision of said board is hereby affirmed.